Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 25, 2015

                                          No. 04-15-00214-CV

                                      IN RE Juan Miguel MATA

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:        Rebeca C. Martinez, Justice
                Luz Elena D. Chapa, Justice
                Jason Pulliam, Justice

        On April 10, 2015, relator filed a petition for writ of mandamus which was denied in an
opinion issued April 29, 2015. Relator filed a supplemental petition for writ of mandamus with a
brief in support and additional record materials not provided with the initial mandamus petition
on June 15, 2015. Relator complains of the trial court’s failure to consider and rule upon various
pending motions in the underlying family law proceeding.

        This court issued an order requesting a response to the supplemental mandamus petition
on June 22, 2015. On July 16, 2015, the court received a voluntary order of recusal signed by the
Honorable Francisco G. Ponce, who had been sitting as the presiding judge in the underlying
matter. This court has been advised that the order of general assignment signed by Judge David
Peeples on July 8, 2013, is the current order of assignment. Pursuant to that order, the Honorable
Amado Abascal has been assigned as the active judge of the County Court for Dimmit County.

       In light of Judge Ponce’s voluntary recusal, we issue this second order requesting a
response to relator’s supplemental petition. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real party in interest may file a response to the
supplemental petition for writ of mandamus in this court no later than September 15, 2015.
Any such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s motions to compel and to contest the recusal are DENIED. Relator’s motion for
extension of time to file a reply in this court is DENIED AS MOOT as no response has yet been
filed by any other party to this original proceeding.


1
 This proceeding arises out of Cause No. 2714, styled In the Matter of Maria Elena Mata and Juan Miguel Mata,
pending in the County Court, Dimmit County, Texas, the Honorable Amado Abascal presiding.
It is so ORDERED on August 25, 2015.



                                       PER CURIAM




ATTESTED TO: ______________________________
             Keith E. Hottle, Clerk